          Case 1:20-cv-01511-TNM Document 49 Filed 01/07/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                          )
 G.Y.J.P., A MINOR CHILD, by and through her              )
 mother and Next Friend, M.R.P.S.,                        )
                                                          )
 Plaintiff,                                               )
                                                          )
 v.                                                       )
                                                          ) No. 20-cv-01511-TNM
 CHAD F. WOLF, ACTING SECRETARY OF                        )
 HOMELAND SECURITY, in his official capacity, et          )
 al.,                                                     )
                                                          )
 Defendants.                                              )
                                                          )
                                                          )

      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff G.Y.J.P., by and

through her counsel, hereby give notice of her voluntary dismissal of this case without prejudice.

Defendants have filed neither an answer to the complaint nor a motion for summary judgment in

this case. See Fed. R. Civ. P. 41(a)(1)(A)(i).




                                                 1
         Case 1:20-cv-01511-TNM Document 49 Filed 01/07/21 Page 2 of 2




Dated: January 7, 2021                         Respectfully submitted,

                                                  /s/ Lee Gelernt_____________________
 Stephen B. Kang                                  Lee Gelernt
 Cody Wofsy                                       Daniel A. Galindo
 Morgan Russell                                   Celso J. Perez (D.C. Bar No. 1034959)
 American Civil Liberties Union Foundation,       American Civil Liberties Union Foundation,
 Immigrants’ Rights Project                       Immigrants’ Rights Project
 39 Drumm Street                                  125 Broad Street, 18th Floor
 San Francisco, CA 94111                          New York, NY 10004
 Tel: (415) 343-0770                              Tel: (212) 549-2600

 Andre Segura*                                    Karla M. Vargas
 Kathryn Huddleston*                              Texas Civil Rights Project
 Rochelle Garza*                                  1017 W. Hackberry Ave.
 Brantley Shaw Drake*                             Alamo, Texas 78516
 American Civil Liberties Union Foundation        Tel: (956) 787-8171 ext. 122
 of Texas, Inc.
 5225 Katy Freeway, Suite 350                     Robert Silverman*
 Houston, Texas 77007                             Oxfam America
 Tel. (713) 942-8146                              Boston, MA 02115, Suite 500
                                                  Tel: (617) 482-1211
 Jamie Crook (D.C. Bar No. 1002504)
 Blaine Bookey                                    Scott Michelman (D.C. Bar No. 1006945)
 Karen Musalo                                     Arthur B. Spitzer (D.C. Bar No. 235960)
 Center for Gender & Refugee Studies              American Civil Liberties Union Foundation of
 200 McAllister St.                               the District of Columbia
 San Francisco, CA 94102                          915 15th Street NW, Second Floor
 Tel: (415) 565-4877                              Washington, D.C. 20005
                                                  Tel: (202) 457-0800

*Pro hac vice application forthcoming
                                              Attorneys for Plaintiffs




                                              2
